Citation Nr: 1140185	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  10-45 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for the service-connected bilateral hearing loss, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to March 1957.  

This case is before the Board of Veterans' Appeals (Board) on appeal from September 2009 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In the September 2009 decision, the RO increased the disability rating for the service-connected bilateral hearing loss from 20 percent to 30 percent effective from July 31, 2009.  That 30 percent rating was confirmed and continued by the RO in the March 2010 rating decision.  

The Veteran's Notice of Disagreement with those decisions was received at the RO in March 2010.  The RO issued a Statement of the Case (SOC) in October 2010.  The Veteran perfected his appeal with the submission of a timely substantive appeal (VA Form 9), which was received at the RO in November 2010.  

The Veteran was initially scheduled to testify at a video conference at the RO before a Veterans Law Judge at the Board in October 2011, but he subsequently canceled that request.  


FINDING OF FACT

In October 2011, prior to the promulgation of a decision in the appeal, the Veteran requested, in writing, to withdraw his appeal as to the issue of entitlement to an increased rating for the service-connected bilateral hearing loss, currently rated as 30 percent disabling.


CONCLUSION OF LAW

The criteria for a withdrawal of the appellant's substantive appeal have been met; and as such, the Board does not currently have appellate jurisdiction to decide the issue of entitlement to an increased rating for the service-connected bilateral hearing loss, currently rated as 30 percent disabling.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

After the case was certified to the Board on appeal, but before a decision was promulgated, the Board received written notice from the appellant and his representative in October 2011 requesting to withdraw his appeal.  The only issue in appellate status and before the Board at that time was entitlement to an increased rating for the service-connected bilateral hearing loss, currently rated as 30 percent disabling.  

In light of the foregoing, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


